            Case 1:20-cv-11641-RGS Document 8 Filed 09/23/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS
----------------------------------------------------------x
                                                           :
BOSTON BIT LABS, INC., d/b/a BIT BAR                       :
 SALEM, a Massachusetts corporation                        :
                                                           :
                            Plaintiff,                     :  Civil Action No.: 1:20-cv-11641
                                                           :
          v.                                               :
                                                           : NOTICE OF NON-OPPOSITION
CHARLES D. BAKER, in his official
                                                           :
 capacity as Governor of the Commonwealth
                                                           :
 of Massachusetts
                                                           :
Defendant.                                                 :

----------------------------------------------------------x
        Pursuant to Local Rule 7.1(b)(2) Plaintiff BOSTON BIT LABS, INC., d/b/a BIT BAR

SALEM states that Defendant, Charles D. Baker, was served Plaintiff’s Motion for Preliminary

Injuction (Doc. No. 3) on September 8, 2020. See Doc. No. 6. More than 14 days have elapsed

and no timely opposition has been filed.



        Dated: September 23, 2020                    Respectfully Submitted,

                                                     /s/ Jay M. Wolman
                                                     Jay M. Wolman, BBO# 666053
                                                     jmw@randazza.com, ecf@randazza.com
                                                     Marc J. Randazza, BBO# 651477
                                                     mjr@randazza.com, ecf@randazza.com
                                                     RANDAZZA LEGAL GROUP, PLLC
                                                     30 Western Avenue
                                                     Gloucester, MA 01930
                                                     Tel: (978) 801-1776
                                                     Attorneys for Plaintiff
                                                     Boston Bit Labs, Inc.
         Case 1:20-cv-11641-RGS Document 8 Filed 09/23/20 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

parties this day by the Court’s CM/ECF system.

       Dated: September 23, 2020            /s/Jay M. Wolman

                                            Jay M. Wolman
